Title: From George Washington to the United States Senate, 16 April 1794
From: Washington, George
To: United States Senate


          
            Gentlemen of the Senate,
            United States 16. April 1794.
          
          The communications, which I have made to you during your present session, from the
            dispatches of our Minister in London, contain a serious aspect of our affairs with Great
              Britain. But as peace ought to be pursued with unremitted
            zeal, before the last resource, which has so often been the scourge of Nations, and
            cannot fail to check the advanced prosperity of the United States, is contemplated; I
            have thought proper to nominate, and do hereby nominate,
          John Jay, as envoy extraordinary of the
          United States, to his britannic Majesty.
          My confidence in our Minister plenipotentiary in London continues undiminished. But a
            mission, like this, while it corresponds with the solemnity of the occasion, will
            announce to the world a solicitude for a friendly adjustment of our complaints, and a
            reluctance to hostility. Going immediately from the United States, such an envoy will
            carry with him a full knowledge of the existing temper and sensibility of our Country;
            and will thus be taught to vindicate our rights with firmness, and to cultivate peace
            with sincerity.
          
            Go: Washington
          
        